EXHIBIT A
     SPENCER HOSIE (CA Bar No. 101 777)
     shosie@hosielaw.com
 2   DIAN E S. RJCE (CA Bar No. 11 8303)
     drice@hosielaw.com
 3
     BRANDON C. MARTIN (CA Bar No. 269624)
 4   bmartin@hosielaw.com
     DARRELL R. ATKINSON (CA Bar No. 280564)
 5   datkinson@hosielaw.com
     FRANCESCA M. S. GERMINARIO (CA Bar No. 326208)
 6   fgerminario@hosielaw.com
     HOSIE RICE LLP
 7   600 Montgomery Street, 34th Floor
 8   San Francisco, CA 941 11
     (415) 247-6000 Tel.
 9   (415) 247-6001 Fax

IO   Atlorney.sfor Pluintifl
     SERENIUM, INC.
11

12
                               UNITED STATES DISTRICT COURT
13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION
14

15
     SERENIUM, INC.,                               Case No. 5:20-cv-02132-BLF (NC)
16
                        Plaintiff,
17          V.
                                                   DECLARATION OF MICHAEL CORY
                                                   ZWERLING IN SUPPORT OF
18                                                 PLAINTIFF SERENIUM, INC. 'S
     JASON ZHOU; JIA XIAOFENG; NEW                 MOTION FOR ADMINISTRATIVE
19   CENTURY HEALTHCARE HOLDING CO.                RELEIF TO FILE UNDER SEAL ITS
     LIMITED; BEIJING JIARUN YUNZHONG              CAL. CODE CIV. P. § 2019.210 TRADE
20   HEAL TH TECHNOLOGY COMPANY LTD.;              SECRET DISCLOSURE (EXHIBIT TO
     AND JUAN ZHAO;                                JOINT DISCOVERY LETTER AT ECF
21                                                 43)
                        Defendants.
22

23

24

25

26

27

28
       ZWERLING DECLARATION IN SUPPORT OF                  Case No. 5 :20-cv-02132-BLF (NC)
       PL. ADMIN. MOT. TO SEAL2019.210 STATEMENT
        1          I, Michael Cory Zwerling, declare as follows:
        2           I.     I make this declaration of my own personal knowledge in support of Plaintiff
        3
            Serenium, Inc. 's ("Plaintiff' or "Serenium") Motion for Administrative Relief to File Under Seal
       4
            its Cal. Code Civ. P. § 2019.2 10 Trade Secret Disclosure (Exhibit to Joint Discovery Letter at ECF
        5
            43). If called upon to do so, I could, and would, testify competently to the matters stated herein.
       6

        7          2.      I am the Chief Executive Officer ("C.E.O.") of Serenium. I joined the company in

        8   20 14. As C.E.O., I am familiar with Serenium' s business, technology and finances, as well as

        9   Serenium 's efforts to maintain the secrecy of its proprietary and confidential information, including
       10
            its trade secrets. In my role as C.E.O., I oversee Serenium ' s day-to-day operations, and I am
       11
            familiar with Serenium's litigation activities.
       12
,_                 3.      Serenium is a Palo Alto-based emerging tech company. It has proprietary
0
0      13
G: -
            technology relating to the diagnosis and treatment of sleep apnea. Traditional sleep apnea services
       14

       15   require an overnight hospital stay. Given the inconvenience and expense, sleep apnea goes widely

       16   underdiagnosed and untreated. Serenium solved this problem by building a proprietary at-home
       17   diagnostic and treatment platform. Serenium' s proprietary technology is driven by cloud-based
       18
            machine learning algorithms trained by extensive clinical data, along with customized oximeters,
       19
            and a mobile phone application. Serenium' s technology is the result of years ofresearch and is the
       20
            result, in-part, of access to data worth millions of dollars. Prior to Serenium' s relationship with
       21

       22   Defendant New Century Healthcare Holding Co. Limited ("New Century"), Serenium was in

       23   discussions with a number of other companies with respect to exploiting Serenium' s proprietary

       24   teclmology.
       25          4.      Serenium does not make its proprietary technical or business/financial information,
       26
            including the trade secrets at issue here, available to the public. Serenium 's business practice is to
       27
            sign non-disclosure agreements with all third-party partners or potential partners before discussing
       28
              ZWER LING DEC. ISO PL. ADMfN. MOT. TO SEAL                     Case No. 5:20-cv-02 132-BLF (NC)
              20 19.2 10 STATEMENT                                - I-
                             the details of its technology. For example, Serenium entered into an NOA with New Century, and

                         2   Serenium has an NDA with the manufacturer of its proprietary oximeters. Serenium habitually
                         3
                             labelled its proprietary documentary information confidential (or w ith a similar designation) before
                         4
                             providing it to third parties under NOA. Serenium monitors its facilities and maintains password
                         5
                             controls for network and system access. Serenium has taken, and continues to take, care not to
                         6
                             disclose the trade secrets at issue here in publications or public fi lings.
                         7

                         8           5.      I am familiar with the information contained in Serenium' s Cal. Code Civ. P. §

                         9   20 19.210 Trade Secret Disclosure ("201 9 Statement), and the consequences of public disclosure of

                        10   this information. The 201 9 Statement describes technical and business/financial, proprietary,
                        11
                             confidential, Serenium information, which Sereniw11 considers to be Serenium trade secret
                        12
                             information. The technical information disclosed includes informa tion that pertains to the type of
        ...0            13
        0
                             data Sercnium collects for use in its confidential sleep apnea algorithm and testing methods, and
/1., M
        ~-g._
        G: -
        -= -            14

...J    tf <            15   scores Serenium assigns for each set of patient data it collects for sleep apnea diagnostics and
....l   ii)
 obU
 u (./)             "
·-
o:::
 II)
        c
        II>•-
                0
                        16   treatment. The 201 9 Statement also details proprietary Serenium business/financial information
·-      E u
 :B     O c::
:r:                     17   inc luding Serenium' s protocol for using its proprietary diagnostics and treatment system, and cost
        c
        01)
               tJ...
        0       c::
                        18
        0
        0
                             information.
        \0
                        19
                                     6.      Serenium considers the technical and business/financia l information described in the
                        20
                             201 9 Stateme nt to be competitively-sensitive, confidential information. Serenium has not made
                        21
                             this information generally available to the public, and as detailed above, Serenium has taken
                        22

                        23   reasonable ste ps to maintain the secrecy of its sensitive information. Serenium believes that thi s

                        24   information is valuable and that it would be valuable to a competitor or potentia l competitor.

                        25   Serenium be lieves that disclosure of this information to competitors and potential competitors may
                        26
                             work serious economic injury to Serenium, and that disclosure could place Serenium at a
                        27
                             competitive disadvantage.
                        28

                               7.WERLING D EC'. I SO PL. ADMIN. MOT. TO SEA L                   Case No. 5:20-cv-02 132-BLF (NC)
                               2019.210 STATEMENT                               -2-
                                 I declare under penalty of pe1jury under the laws of the United States of America that the

                      2   forgoing is true and correct.




                                                                                    ~ i:=4
                      3

                      4
                          Date: July 27, 2020
                      5                                                               Michael Cory Zwerling

                      6

                      7

                      8

                      9

                     10

                     11

                     12

      ...
      0
                     13
      0


      ~--
      Li:-
      "'             14
11., M'ct,
....J ~<:
....J                15
             u"
      11)
11)   .!::
      c
(.) (/)

o2                   16
·- 0E C:
11)   11) · -
      u
:r:   01)            17
      E      t.i..
      0       C:
      2 J!l          18
      0
      0
      \0
                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

                           ZWERLING D EC. ISO PL. AoM IN. MOT. TO SEAL                  Case No. 5:20-cv-02132-BLF (NC)
                           201 9.2 10 ST ATEMENT                    - 3-
